Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 25-28 directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 6/09/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claim 1-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the following:
Claims 1-33 are allowable among other elements and details, but for at least the reason “wherein the sequential generation of the analog signal includes increasing a level of the analog signal in response to one of the conversion codes and decreasing a level of the analog signal in response to another one of the conversion codes, where at least two decreases of the level of the analog signal are decreases of different amounts” in combination with the remaining of the claimed subject matter.
Sasamoto the closest prior art of record.
Sasamoto teaches VCM motor control apparatus. However, prior art does not tech or fairly suggest alone or in combination teach wherein the sequential generation of the analog signal includes increasing a level of the analog signal in response to one of the conversion codes and decreasing a level of the analog signal in response to another one of the conversion codes, where at least two decreases of the level of the analog signal are decreases of different amounts as seen in claims 1-31 which is neither inherent nor obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHEB S IMTIAZ whose telephone number is (571)272-4308.  The examiner can normally be reached on 11am-730pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZOHEB S IMTIAZ/               Examiner, Art Unit 2846